PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of					: 
Davis							:Application No.  16/566,507				: ON PETITION
Filed: September 10, 2019				:
Attorney Docket No. JD.0001NP		

This is a decision on the petition under 37 CFR 1.137(a) filed on February 22, 2021.

The petition is dismissed.  

The above-identified application was filed on September 10, 2019. On September 24, 2019, a Notice to File Missing Parts of Nonprovisional Application Papers was mailed which set a shortened period for reply of two- months from its mailing date. Extensions of time were available pursuant to 37 CFR 1.136(a). The Notice to File Missing Parts of Nonprovisional Application Papers required that either an inventor’s oath or declaration or an application data sheet (ADS), in compliance with 37 CFR 1.76,  setting forth the inventor’s mailing address and residence be filed. No response was received. A Notice of Abandonment was mailed on May 8, 2020.

The decision on petition mailed on November 23, 2020, informed petitioner that:

[a]ny renewed petition under 37 CFR 1.137(a) must be filed within two months of mailing date of this decision.  Extensions of time under 37 CFR 1.136 are available.

Decision on Petition mailed on November 23, 2020, p.1.

The instant renewed petition was not filed until February 22, 2021—more than two months after the date on which the decision on petition was mailed. To be considered timely, the instant renewed petition was required to be accompanied by a petition for an extension of time under 37 CFR 1.136(a) within the first month. At present, the renewed petition is untimely and will not be considered on its merits at this juncture, accordingly.

The period set for reply to the decision on petition mailed on November 23, 2020, continues to run, i.e. two months from the mailing date of the decision with extensions of time under 37 CFR 1.136(a) available an additional five months after the two months given. Petitioner is reminded that the date on which the petition and the fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee.  See 37 CFR 1.136(a)(2)1. Thus, as an example, if the petition for extension of time and fee are received prior to April 23, 2021, the appropriate extension of time and fee would be an extension of time under 37 CFR 1.136(a) within the third month. 

If the appropriate extension of time is not obtained within the maximum period set for reply to the decision on petition mailed on November 23, 2020, a petition under 37 CFR 1.137(a), fee under 37 CFR 1.17(m), and a statement that the entire delay in responding to the a Notice to File Missing Parts of Nonprovisional Application Papers mailed September 24, 2019—from the due date for a reply until the filing of a grantable petition under 37 CFR 1.137(a)—was unintentional.

As a courtesy to applicant, applicant is informed that the “Change of Correspondence Address—Application” filed on October 29, 2020, cannot be entered because Ibrahim A.M. Adeniji Reg. No. 72,325” who signed the request to change the correspondence address is neither the inventor, applicant, nor the attorney of record in the application. A courtesy copy of this decision is being mailed to the address cited on the petition; further correspondence will be mailed solely to the address of record until appropriate written instructions to the contrary are received. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450


By facsimile:		(571) 273-8300
			Attn: Office of Petitions

OR VIA EFS-WEB


Telephone inquiries concerning this decision must be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Cc:
Ibrahim A. Michael Adeniji2840 Sedgwick Ave. Apt 6B.Apt 6BBronx, NY 10468














    
        
            
    

    
        1 § 1.136 Extensions of time.
        (a)
        
        (1) If an applicant is required to reply within a nonstatutory or shortened statutory time period, applicant may extend the time period for reply up to the earlier of the expiration of any maximum period set by statute or five months after the time period set for reply, if a petition for an extension of time and the fee set in § 1.17(a) are filed, unless:
        
        (i) Applicant is notified otherwise in an Office action;
        
        (ii) The reply is a reply brief submitted pursuant to § 41.41 of this title;
        
        (iii) The reply is a request for an oral hearing submitted pursuant to § 41.47(a) of this title;
        
        (iv) The reply is to a decision by the Patent Trial and Appeal Board pursuant to § 41.50 or § 41.52 of this chapter or to § 90.3 of this chapter; or
        
        (v) The application is involved in a contested case (§ 41.101(a) of this title) or a derivation proceeding (§ 42.4(b) of this title).
        
        (2) The date on which the petition and the fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee. The expiration of the time period is determined by the amount of the fee paid. A reply must be filed prior to the expiration of the period of extension to avoid abandonment of the application (§ 1.135), but in no situation may an applicant reply later than the maximum time period set by statute, or be granted an extension of time under paragraph (b) of this section when the provisions of paragraph (a) of this section are available.